Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses a reciprocating blade apparatus or a machine with a reciprocating blade apparatus having a transmission case including a pair of reciprocating members each with a joint coupled to the blade bases, a pair of blade support members attached to the transmission case and configured to sandwich the blade bases, the blade support members hold a space to accommodate the blades, and the blades are detachably attached to the blade support members while the blade support members remain attached to the transmission case in combination with the remaining limitations.  There appears to be no justification to modify the above-mentioned reference, in any combination to meet the requirements of the claimed invention as set forth in claims 1 and 6.  The closest prior art is Nagashima (6,263,579).  The Examiner adopts the Applicants detailed comparison of Nagashima to the amended claims explaining how Nagashima no longer reads on claims from pages 13-14 of the response received 4-18-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724